Citation Nr: 1429151	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disability.

2.  Entitlement to service connection for right and left hip disabilities, to include as secondary to his service-connected right knee disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.

4.  Entitlement to service connection for a right and left ankle disabilities, to include as secondary to his service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to November 1982.  He also had periods of active duty for training (ACDUTRA) in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claims.  The Veteran testified that at an October 11, 2011 appointment at the VA Medical Center, his therapist stated that his right leg extremity was shorter than his left leg extremity and as a result was causing excruciating pain to the other bone-structure areas of the body.  See Board Hearing Transcript at 4-5; October 2013 statement.  The Veteran also requested the records in a December 2011 VA Form 21-4142.  The Veteran's VA treatment records from October 2011 have not been associated with the claims file.  As the records are relevant to the claim, the Veteran's complete VA treatment records should be obtained and associated with the claims file.

If the Veteran's VA treatment records show that the Veteran's right leg is shorter than his left leg, a new VA examination is necessary to determine whether the Veteran's claimed disabilities are related to his service-connected right ankle disability, including due to any leg discrepancy caused by the service-connected disability.

Additionally, in regard to the issue of entitlement to service connection for service connection for right and left hip disabilities, a January 2011 VA examination report is inadequate.  The VA examiner did not provide a full explanation for the opinion that the Veteran's mild trochanteric bursitis in his hip "could be related to his lumbar spine but [it is] certainly not related to his right knee."  He also did not provide a full rationale for his opinions that the Veteran's mild patellofemoral syndrome in the left knee was less likely as not secondary to his right knee.  Further, the VA examiner failed to provide a full opinion and rationale in regard to the etiology of the Veteran's ankle complaints.  As the opinions are inadequate, the claims must be remanded for new opinions.

Finally, the Veteran is receiving Social Security disability benefits.  Although some of the Veteran's Social Security records are in the claims file, the records appear to be incomplete.  Accordingly, an attempt should be made to obtain all of the Veteran's Social Security records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from April 2005 to present, including the October 11, 2011 VA treatment record referenced by the Veteran.  If any records are unavailable, the claims folder must indicate this fact.

2.  Obtain the Veteran's complete records from the Social Security Administration regarding his disability claim.  If no records are available, the claims file must indicate this fact.

3.  Then, schedule the Veteran for a VA examination to determine the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a leg length discrepancy that is related to his service-connected right knee disability.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a (i) back disability, (ii) right hip, (iii) left hip, (iv) left knee, (v) right ankle, or (vi) left ankle disability that is caused or aggravated by his service-connected right knee disability, to include the leg length discrepancy (if the examiner finds that the leg length discrepancy is related to his service-connected right knee disability).

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



